         Case 1:18-cv-01691-JPO Document 23 Filed 10/30/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT WILLIAMS,

                                     Plaintiff,
                                                                   18-CV-1691 (JPO)
                     -v -
                                                                        ORDER
 CLASSIC SECURITY, ET AL.,
                                    Defendant.


J. PAUL OETKEN, District Judge:

        This case has been reassigned to the undersigned.

       The previously scheduled initial pretrial conference to be held November 30, 2018 is

adjourned. The Court will reschedule an initial pretrial conference in this matter once both

Defendants have filed and served answers to Plaintiff’s Amended Complaint.

       The parties are directed to submit a status letter to the Court within two weeks of any

mediation updating the Court on the progress of settlement negotiations.

SO ORDERED.

Dated: October 30, 2018
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge

COPY MAILED TO PRO SE PARTY BY CHAMBERS
